                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

                                     IN ADMIRALTY

In the Matter of The Complaint

               of                                  CIVIL ACTION NO: 6:18-cv-03339-MDH

Branson Duck Vehicles, LLC, as Owner; and
Ripley Entertainment, Inc., as Owner pro hac
vice of the STRETCH DUCK 07 for
Exoneration from or Limitation of Liability

                    RULE F(6) LIST OF CLAIMANT INFORMATION

       Pursuant to Rule F(6) of the Supplemental Rules of Certain Admiralty and Maritime

Claims, Plaintiffs Branson Duck Vehicles, LLC and Ripley Entertainment, Inc. (“Plaintiffs”)

hereby provide to each known claimant: (a) the name of each claimant, (b) the name and address

of the claimant’s attorney, (c) the nature of each claim, and (d) the amount of each claim, as

follows:

1) Tia Coleman Claim (ECF No. 26, filed December 21, 2018):

   (a) Claimant:     Tia Coleman

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                             AND

                             SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                             Robert J. Mongeluzzi
                             Andrew R. Duffy
                             Jeffrey P. Goodman
                             1650 Market Street, 52nd Floor


                                               1
           Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 1 of 18
                             Philadelphia, PA 19103
                             Phone: (215) 496-8282

   (c) Nature of Claim:     personal injury and/or wrongful death

   (d) Amount of Claim:     unspecified

2) National Bank of Indianapolis for Estate of D.H. Claim (ECF No. 27, filed
   December 21, 2018):

   (a) Claimant:     The National Bank of Indianapolis, as Temporary Guardian over the
                     Estate of D.H.

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                             AND

                             SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                             Robert J. Mongeluzzi
                             Andrew R. Duffy
                             Jeffrey P. Goodman
                             1650 Market Street, 52nd Floor
                             Philadelphia, PA 19103
                             Phone: (215) 496-8282

   (c) Nature of Claim:     personal injury and/or wrongful death

   (d) Amount of Claim:     unspecified

3) Brian Dennison Claim (ECF No. 28, filed December 21, 2018):

   (a) Claimant:     Brian Dennison

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737



                                             2
        Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 2 of 18
                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury and/or wrongful death

   (d) Amount of Claim:    unspecified

4) Douglas Dennison Claim (ECF No. 29, filed December 21, 2018):

   (a) Claimant:     Douglas Dennison

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury and/or wrongful death

   (d) Amount of Claim:    unspecified

5) Todd Dennison Claim (ECF No. 30, filed December 21, 2018):

   (a) Claimant:     Todd Dennison

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.



                                            3
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 3 of 18
                           Gregory W. Aleshire
                           William R. Robb
                           Kevin J. Rapp
                           2847 S. Ingram Mill Road A-102
                           Springfield, MO 65804
                           Phone: (417) 869-3737

                           AND

                           SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                           Robert J. Mongeluzzi
                           Andrew R. Duffy
                           Jeffrey P. Goodman
                           1650 Market Street, 52nd Floor
                           Philadelphia, PA 19103
                           Phone: (215) 496-8282

   (c) Nature of Claim:   personal injury and/or wrongful death

   (d) Amount of Claim:   unspecified

6) Todd Dennison and Shaunna Cumberworth for A.D. Claim (ECF No. 31, filed
   December 21, 2018):

   (a) Claimant: Todd Dennison and Shaunna Cumberworth, as Parents and Next Friends of
                 A.D., a minor

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                           AND

                           SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                           Robert J. Mongeluzzi
                           Andrew R. Duffy
                           Jeffrey P. Goodman
                           1650 Market Street, 52nd Floor
                           Philadelphia, PA 19103
                           Phone: (215) 496-8282

   (c) Nature of Claim:   personal injury



                                            4
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 4 of 18
   (d) Amount of Claim:    unspecified

7) John D. Coleman, Gary Coleman, Tilackia Jackson (for Jayden Coleman), and Adriona
   Coleman Claim (ECF Nos. 38, 39, 40, 41, filed January 10, 2019):

   (a) Claimant: John D. Coleman, Gary Coleman, Jayden Coleman (by and through his Next
       Friend and Natural Mother Tilackia Jackson) and Adriona Coleman

   (b) Claimant’s Attorney: The Witherspoon Law Group
                            Nuru Witherspoon
                            Ernesto D. Sigmon
                            1717 McKinney Ave., Suite 700
                            Dallas, Texas 75202
                            Phone: (214) 773-1133

   (a) Nature of Claim:    personal injury and/or wrongful death

   (b) Amount of Claim:    unspecified

8) Greg Harris Claim (ECF No. 48, filed January 17, 2019):

   (a) Claimant: Greg Harris

   (b) Claimant’s Attorney: STRONG, GARNER, BAUER, P.C.
                            Steve Garner
                            Jeff Bauer
                            415 E. Chestnut Expressway
                            Springfield, MO 65802
                            Phone: (417) 887-4300

   (c) Nature of Claim:    personal injury

   (d) Amount of Claim:    unspecified

9) Amanda Keller for G.C. Claim (ECF No. 49, filed January 17, 2019):

   (a) Claimant: Amanda Keller, As Next Friend of G.C., A Minor

   (b) Claimant’s Attorney: ARNOLD & ITKIN, LLP
                            Jason A. Itkin
                            Cory D. Itkin
                            Ryan S. MacLeod
                            Jacob Karam
                            6009 Memorial Drive
                            Houston, TX 77007
                            Phone: (713) 222-3800



                                             5
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 5 of 18
                            AND

                            STRONG, GARNER, BAUER, P.C.
                            Steve Garner
                            Jeff Bauer
                            415 E. Chestnut Expressway
                            Springfield, MO 65802
                            Phone 417-887-4300

   (c) Nature of Claim:     personal injury

   (d) Amount of Claim:     unspecified

10) Joseph Strecker and William Strecker Claim (ECF No. 50, filed January 17, 2019):

   (a) Claimant: Joseph Strecker and William Strecker, as the natural, surviving sons of
       Rosemarie Hamann

   (b) Claimant’s Attorney: ROBERTS, WOOTEN & ZIMMER, L.L.C.
                            Kevin C. Roberts
                            10438 Business 21 - P. 0. Box 888
                            Hillsboro, Missouri 63050
                            Phone: (636) 797-2693

                             AND

                             ELLIS, CUPPS and COLE
                             Donald L. Cupps
                             P. O. Box 276
                             Cassville, Missouri 65625
                             Phone: (417) 847-2734

                             AND

                             THE PENTON LAW FIRM
                             Ronnie G. Penton
                             503 Georgia Avenue
                             Bogalusa, Louisiana 70427
                             Phone: (985) 732-5651

   (c) Nature of Claim:     personal injury and/or wrongful death

   (d) Amount of Claim:     unspecified




                                              6
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 6 of 18
11) Judith Williams, Robert Damian Williams, Ina-Robin Williams, and Ilena Williams
   Claim (ECF No. 52, filed January 17, 2019):

   (a) Claimant: Judith Williams, Robert Damian Williams, Ina-Robin Williams, and Ilena
       Williams

   (b) Claimant’s Attorney: KRUKOW LAW OFFICES, LLC
                            Tony D. Krukow
                            1287 U.S. Business 65
                            Hollister, MO 65672
                            Phone: (417) 336-3777

                            AND

                            NAFTULIN & SHICK, P.C.
                            Linda M. Shick
                            40 East Court Street
                            Doylestown, PA 18901
                            Phone: (215) 348-5455

                            AND

                            KLINE & SPECTER, P.C.
                            Thomas R. Kline
                            Patrick Fitzgerald
                            1525 Locust Street
                            Philadelphia, PA 19102
                            Phone: 215-772-1000

   (c) Nature of Claim:    personal injury and/or wrongful death

   (d) Amount of Claim:    unspecified

12) Jennifer Asher, William Asher, Jr., and Monica Dowling Claim (ECF No. 54, filed
   January 17, 2019):

   (a) Claimant: Jennifer Asher, William Asher, Jr., and Monica Dowling

   (b) Claimant’s Attorney: ABG Law
                            Angela Bullock Gabel
                            7710 Carondelet Ave., Suite 405
                            Clayton, MO 63105
                            Phone: (314)721-8844

                            AND




                                            7
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 7 of 18
                            The Wilbers Law Firm, LLC
                            John L. Wilbers
                            130 S. Bemiston Ave., Suite 406
                            St. Louis, MO 63105
                            Phone: (314) 721-3040

   (c) Nature of Claim:    personal injury and/or wrongful death

   (d) Amount of Claim:    unspecified

13) Lisa D. Berry and Marlo Rose Wells for Estate of Angela Coleman Claim (ECF No. 55,
   filed January 17, 2019):

   (a) Claimant: Lisa D. Berry and Marlo Rose Wells, as Co-Administrators and Personal
       Representatives of the Estate of Angela Coleman

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury and/or wrongful death

   (d) Amount of Claim:    unspecified

14) Lisa D. Berry and Marlo Rose Wells for Estate of Belinda Coleman Claim (ECF
   No. 56, filed January 17, 2019):

   (a) Claimant: Lisa D. Berry and Marlo Rose Wells, as Co-Administrators and Personal
       Representatives of the Estate of Belinda Coleman

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire



                                            8
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 8 of 18
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury and/or wrongful death

   (d) Amount of Claim:    unspecified

15) Lisa D. Berry and Marlo Rose Wells for Estate of Maxwell Ly Claim (ECF No. 57,
   filed January 17, 2019):

   (a) Claimant: Lisa D. Berry and Marlo Rose Wells, as Co-Administrators and Personal
       Representatives of the Estate of Maxwell Ly

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury and/or wrongful death




                                            9
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 9 of 18
   (d) Amount of Claim:     unspecified

16) Brian Dennison, Todd Dennison, and Douglas Dennison for Estate of Leslie Dennison
   Claim (ECF No. 58, filed January 17, 2019):

   (a) Claimant: Brian Dennison, Todd Dennison, and Douglas Dennison, as Co-
       Administrators and Personal Representatives of the Estate of Leslie Dennison

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                             AND

                             SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                             Robert J. Mongeluzzi
                             Andrew R. Duffy
                             Jeffrey P. Goodman
                             1650 Market Street, 52nd Floor
                             Philadelphia, PA 19103
                             Phone: (215) 496-8282

   (c) Nature of Claim:     personal injury and/or wrongful death

   (d) Amount of Claim:     unspecified

17) Mamadou Ly Claim (ECF No. 59, filed January 17, 2019):

   (a) Claimant: Mamadou Ly

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                             AND

                             SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                             Robert J. Mongeluzzi



                                              10
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 10 of 18
                             Andrew R. Duffy
                             Jeffrey P. Goodman
                             1650 Market Street, 52nd Floor
                             Philadelphia, PA 19103
                             Phone: (215) 496-8282

   (c) Nature of Claim:     personal injury and/or wrongful death

   (d) Amount of Claim:     unspecified

18) Shayne Collins Claim (ECF No. 60, filed January 18, 2019):

   (a) Claimant: Shayne Collins

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                             AND

                             SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                             Robert J. Mongeluzzi
                             Andrew R. Duffy
                             Jeffrey P. Goodman
                             1650 Market Street, 52nd Floor
                             Philadelphia, PA 19103
                             Phone: (215) 496-8282

   (c) Nature of Claim:     personal injury

   (d) Amount of Claim:     unspecified

19) Tiffany Collins for T.K. Claim (ECF No. 61, filed January 18, 2019):

   (a) Claimant: Tiffany Collins, as Parent and Next Friend of T.K., a minor

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804



                                              11
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 11 of 18
                            Phone: (417) 869-3737

                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury

   (d) Amount of Claim:    unspecified

20) Tiffany Collins Claim (ECF No. 62, filed January 18, 2019):

   (a) Claimant: Tiffany Collins

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury

   (d) Amount of Claim:    unspecified

21) Talyssa Mann Claim (ECF No. 63, filed January 18, 2019):

   (a) Claimant: Talyssa Mann




                                             12
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 12 of 18
   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                           AND

                           SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                           Robert J. Mongeluzzi
                           Andrew R. Duffy
                           Jeffrey P. Goodman
                           1650 Market Street, 52nd Floor
                           Philadelphia, PA 19103
                           Phone: (215) 496-8282

   (c) Nature of Claim:   personal injury

   (d) Amount of Claim:   unspecified

22) Dustin McDonald and Tomlyn McDonald for Ca.M. Claim (ECF No. 64, filed
   January 18, 2019):

   (a) Claimant: Dustin McDonald and Tomlyn McDonald, as Parents and Next Friends of
       Ca.M.

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                           AND

                           SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                           Robert J. Mongeluzzi
                           Andrew R. Duffy
                           Jeffrey P. Goodman
                           1650 Market Street, 52nd Floor
                           Philadelphia, PA 19103
                           Phone: (215) 496-8282




                                            13
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 13 of 18
   (c) Nature of Claim:   personal injury

   (d) Amount of Claim:   unspecified

23) Dustin McDonald and Tomlyn McDonald for Ch.M. Claim (ECF No. 65, filed
   January 18, 2019):

   (a) Claimant: Dustin McDonald and Tomlyn McDonald, as Parents and Next Friends of
       Ch.M.

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                           AND

                           SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                           Robert J. Mongeluzzi
                           Andrew R. Duffy
                           Jeffrey P. Goodman
                           1650 Market Street, 52nd Floor
                           Philadelphia, PA 19103
                           Phone: (215) 496-8282

   (c) Nature of Claim:   personal injury

   (d) Amount of Claim:   unspecified

24) Tomlyn McDonald and Dustin McDonald Claim (ECF No. 66, filed January 18, 2019):

   (a) Claimant: Tomlyn McDonald and Dustin McDonald

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                           AND




                                            14
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 14 of 18
                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury

   (d) Amount of Claim:    unspecified

25) Ronita McKinley and Gary McKinley Claim (ECF No. 67, filed January 18, 2019):

   (a) Claimant: Ronita McKinley and Gary McKinley

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804
                            Phone: (417) 869-3737

                            AND

                            SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                            Robert J. Mongeluzzi
                            Andrew R. Duffy
                            Jeffrey P. Goodman
                            1650 Market Street, 52nd Floor
                            Philadelphia, PA 19103
                            Phone: (215) 496-8282

   (c) Nature of Claim:    personal injury

   (d) Amount of Claim:    unspecified

26) John D. Coleman for Estates of Ervin Coleman and Horace Coleman Claim (ECF
   No. 68, filed January 18, 2019):

   (a) Claimant: John D. Coleman, as Administrator and Personal Representative of the
       Estates of Ervin Coleman and Horace Coleman

   (b) Claimant’s Attorney: The Witherspoon Law Group
                            Nuru Witherspoon



                                             15
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 15 of 18
                              Ernesto D. Sigmon
                              1717 McKinney Ave., Suite 700
                              Dallas, Texas 75202
                              Phone: (214) 773-1133

   (c) Nature of Claim:      personal injury and/or wrongful death

   (d) Amount of Claim:      unspecified

27) Pamela Young Smith, individually and for Loren E. Smith and Estates of Steve C.
   Smith and of Lance C. Smith, Ellen Smith, and Carroll Smith Claim (ECF Nos. 69 and
   70, filed January 18, 2019):

   (a) Claimant: Pamela Young Smith, individually; as Parent and Next Friend of Loren E.
       Smith, a minor; and as Special Administrator of the Estates of Steve C. Smith, deceased,
       and of Lance C. Smith, deceased; Ellen Smith; and Carroll Smith

   (b) Claimant’s Attorney: FRIDAY, ELDREDGE & CLARK, LLP
                            Clifford W. Plunkett
                            3425 North Futrall Drive, Suite ·103
                            Fayetteville, AR 72703
                            Phone: (479) 695-2011

                              AND

                              Angela C. Artherton
                              3350 S. Pinnacle Hills Parkway, Suite 301
                              Rogers, AR 72758
                              Phone: (479) 695-6044

   (c) Nature of Claim:      personal injury and/or wrongful death

   (d) Amount of Claim:      unspecified

28) Marlo Wells, Lisa Rose Berry, Patricia Parson, Ronald Rose, Robert Rose, David Rose,
   and Lana Everhart Claim (ECF No. 74, filed January 18, 2019):

   (a) Claimant: Marlo Wells, Lisa Rose Berry, Patricia Parson, Ronald Rose, Robert Rose,
       David Rose, and Lana Everhart

   (b) Claimant’s Attorney: ALESHIRE ROBB, P.C.
                            Gregory W. Aleshire
                            William R. Robb
                            Kevin J. Rapp
                            2847 S. Ingram Mill Road A-102
                            Springfield, MO 65804



                                              16
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 16 of 18
                          Phone: (417) 869-3737

                          AND

                          SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                          Robert J. Mongeluzzi
                          Andrew R. Duffy
                          Jeffrey P. Goodman
                          1650 Market Street, 52nd Floor
                          Philadelphia, PA 19103
                          Phone: (215) 496-8282

   (c) Nature of Claim:   personal injury and/or wrongful death

   (d) Amount of Claim:   unspecified


Dated: January 22, 2019             Respectfully submitted,

                                    LASHLY & BAER, P.C.

                                      /s/ Terrance J. Good
                                    Terrance J. Good #25336MO
                                    Alexandra C. Wells #67316MO
                                    714 Locust Street
                                    St. Louis, MO 63101
                                    (314) 621-2939
                                    (314) 621-6844/Fax
                                    tjgood@lashlybaer.com
                                    awells@lashlybaer.com

                                                AND

                                    K&L GATES LLP
                                    Jeffrey S. King, admitted pro hac vice
                                    Luke M. Reid, admitted pro hac vice
                                    State Street Financial Center
                                    One Lincoln Street
                                    Boston, MA 02111-2950
                                    (617) 261-3100
                                    (617) 261-3175/Fax
                                    jeffrey.king@klgates.com
                                    luke.reid@klgates.com




                                           17
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 17 of 18
                                        John H. Culver, admitted pro hac vice
                                        Hearst Tower, 47th Floor
                                        214 North Tryon Street
                                        Charlotte, NC 28202
                                        (704) 331-7400
                                        (704) 331-7598/Fax
                                        john.culver@klgates.com

                                                   AND

                                        PATTON & RYAN, LLC
                                        John W. Patton, Jr., admitted pro hac vice
                                        Paul D. Motz, admitted pro hac vice
                                        Benjamin J. Levinsky, admitted pro hac vice
                                        330 N. Wabash Ave., Ste. 3800
                                        Chicago, IL 60611
                                        (312) 261-5160
                                        (312) 261-5161/Fax
                                        jpatton@pattonryan.com
                                        pmotz@pattonryan.com
                                        blevinsky@pattonryan.com



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing will be furnished to all counsel of record
herein via U.S. Mail and through the CM-ECF system of the United States District Court for the
Western District of Missouri.

                                         /s/ Terrance J. Good
                                        Terrance J. Good




                                              18
       Case 6:18-cv-03339-MDH Document 80 Filed 01/22/19 Page 18 of 18
